Citation Nr: 1618405	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-47 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected panic disorder with agoraphobia and comorbid depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1998 to December 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In January 2015 and August 2015, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the remand directives, the Veteran was afforded a VA examination in March 2015 and an addendum VA medical statement was obtained in September 2015.  Also, the Veteran's VA treatment records were updated in the claims folder.   In a March 2015 letter, the Veteran was asked to identify any outstanding records of pertinent VA and non-VA treatment, but he failed to respond.  A review of the records reflects that there has been substantial compliance with Board's January 2015 and August 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's migraine headaches are related to his period of service, or proximately caused or aggravated by his service-connected disability.






CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for migraine headaches have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Here, VA sent a letter to the Veteran in January 2009 that addressed of the elements concerning his claims for service connection prior to adjudication of the claim in a February 2009 rating decision.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post-service VA and private treatment records as well as his records from the Social Security Administration (SSA) have been obtained.  In March 2015, pursuant to the Board's remand directive, VA sent the Veteran another letter asking him to identifying any pertinent outstanding records of VA and non-VA treatment; however, the Veteran did not respond.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.
The Veteran was provided with VA examination in March 2015 and an addendum medical statement was obtained in September 2015 in response to additional arguments asserted by the Veteran.  Both the March 2015 and September 2015 medical opinions were rendered after a review of the record and the examiner provided a comprehensive statement in support of the conclusions.  The Board finds that the 2015 VA examination report and the 2015 addendum VA medical opinion are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There has been substantial compliance with the Board's January 2015 and August 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id.  

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
The Veteran seeks entitlement to service connection for migraine headaches.  He has asserted that his migraine headaches had an onset during his period of service, and he has continued to experience headaches and that they have become progressively worse since his period of service.  In the alternative, he contends that his migraine headaches are secondary to his service-connected psychiatric disability, to include the medication he uses to treat his psychiatric disability.  The Veteran has submitted citations to articles and research that suggest the use of his medications (clonazepam and fluoxetine) can cause headaches, and he has referenced several articles that suggest a relationship between panic disorders and migraines.  See December 2014, July 2015, and February 2016 informal hearing presentations submitted by the Veteran's representative. 

The Board will first address the Veteran's claim for service connection on a direct basis.  Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

Here, the evidence of record establishes that the Veteran suffers from migraine headaches.  See the report of a March 2015 VA examination, as well as VA treatment records.  Element (1), current disability, is satisfied. 

The Veteran's service treatment records do not show any complaints or treatment for headaches during his period of service.  The August 2002 examination report prior to separation shows the Veteran received a normal neurologic evaluation, and on his associated medical history report, the Veteran denied having had or ever had experienced frequent or severe headaches.  

Post-service treatment records show that the Veteran first established VA care in 2008.  In an October 2008 Vet Center treatment record, it was noted that the Veteran reported a history of debilitating headaches which he associated with stress.  He further reported that these headaches started while he was aboard ship in the Arabian Sea and his headaches have continued to the present.  A November 2008 VA treatment record shows that the Veteran complained of migraine headaches that have become progressively worse since his military service.  Subsequent VA treatment records show diagnosis and treatment for migraine headaches.  

The most probative evidence of record does not show that the Veteran has been treated for or diagnosed with migraine headaches or headache problems in service, at separation, or until several years after his discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  In addition, the most probative evidence of record does not establish element (3), nexus or relationship between the current disability and the Veteran's period of service.  

During the March 2015 VA examination, the Veteran reported that the onset of his headaches was in "middle of about 2002."  He was not sure if he saw anyone in service about his headaches, and indicated that he first sought medical care for migraines right after he stopped drinking in about 2005.  In the March 2015 VA examination report, the VA examiner concluded that it was less likely than not that the Veteran's current migraine headaches were caused by his period of service.  The examiner stated that there was no basis in medical fact to support the claim.  

In support of this medical conclusion, the VA examiner noted that on his August 2002 medical history report, the Veteran specifically denied having had or having ever experienced frequent or severe headaches during his period of service, and there was no other medical evidence demonstrating onset of migraine headaches during his period of service.  The VA examiner considered the Veteran's reported history of migraines headaches since his military service, but the examiner determined that his reports were inconsistent with his prior statements and there was no indication in the medical records of onset of headaches in service.  The VA examiner concluded that the Veteran's current migraine headaches were less likely than not related to his period of service.  

The Board observes that the VA examiner's opinion is based, in part, on the finding that there was no documentation of headaches during the Veteran's period of service, or until 2008.  In essence, the examiner did not find the Veteran's reports that he began to experience headaches during service and has had them since to be persuasive evidence.  The Board cannot determine that competent lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed below, the Board finds the Veteran's more recent reports of experiencing headaches during service to be less persuasive than the objective evidence of record.

In this case, the Board places less probative weight on the Veteran's report of continuity of symptoms after service because it is inconsistent with his service treatment records.  On his August 2002 report of medical history, the Veteran specifically denied having had or ever had experienced frequent or severe headaches during his period of service.  Moreover, as the Veteran reported several symptoms and diagnoses that he was experiencing at the time of separation on this report, the Board concludes that if the Veteran was experiencing headaches during service, he more likely than not would have reported such at that time.  Accordingly, this is not a mere case where there is no contemporaneous medical evidence; rather, the Veteran's current reports are inconsistent with his prior statements made at the time of his separation from service. 

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service is not persuasive and is of limited probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

As the Board has afforded the Veteran's statements that he has experienced headaches during service and since service to lack probative value, the Board finds the March 2015 VA examiner's opinion to be highly probative because it is based on an accurate factual premise.  In addition, the VA examiner's medical conclusion was based on a review of the claims folder and the findings from clinical evaluation. 

The Board finds it highly pertinent that there is no contradictory medical opinion of record.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the reasoned conclusions of the VA examiner; he has not done so.  

The Board considered whether the Veteran's lay evidence constitutes competent and credible evidence of etiology in this particular case.  In this case, the Board concludes that the etiologies of headaches go beyond the capabilities of lay observations.  Although the Veteran is competent to report his symptoms of headaches, diagnosis of this disease and determination of the cause requires medical examination and detailed assessment of medical history.  The Board concludes that the Veteran does not possess the necessary medical training and is not competent to provide an etiology of his diagnosed migraine headaches. 

Accordingly, element (2), in-service disease or injury, and element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim fails on a direct basis. 

Turning to the Veteran's primary assertion, entitlement to service connection on a secondary basis, the remaining question is whether the current migraine headache disorder is proximately caused or aggravated by his service-connected panic disorder with agoraphobia and comorbid depression (psychiatric disability).  See 38 C.F.R. § 3.310. 

In the March 2015 VA examination report, based on a review of the medical evidence and the findings from examination, VA examiner addressed whether the Veteran's migraine headache were proximately caused or aggravated by the medication used to treatment his psychiatric disability.  The VA examiner noted it was neither possible, nor plausible that medications prescribed for the Veteran's psychiatric disability caused or aggravated his migraine headaches.  The VA examiner specifically considered the medical articles submitted by the Veteran in support of his claim; however, the VA examiner found that the referenced medical articles did not in fact support the Veteran's claim.  Rather, the medical articles only observed that acute headaches were associated with the ingestion of prescription fluoxetine or clonazepam (used to treat the Veteran's psychiatric disability), and did not associate chronic headaches (migraine or otherwise) with ingestion of the medication.  Moreover, the VA examiner observed that the Veteran's treating VA physician had not seen fit to discontinue or substitute alternative medications, which suggests that there is no indication that treating VA physician was concerned about his headaches being secondary to the prescribed medication.  Lastly, the VA examiner noted there was no evidence of aggravation documented in the treatment records to support the Veteran's contentions that his migraine headaches were proximately aggravated by the medication used to treat his psychiatric disability. The VA examiner concluded that is less likely as not that the Veteran's migraine headache disorder is proximately due to, or alternatively, aggravated by (permanently worsened beyond its natural course) service-connected psychiatric disability.  

In the September 2015 addendum VA medical opinion, the same VA examiner addressed whether the Veteran's migraine headaches were proximately caused or aggravated by symptoms associated with his psychiatric disability.  The VA examiner stated that there was no basis in the identified medical literature to support the claim that his migraine headache disorder was caused by panic disorder with agoraphobia and comorbid depression.  The VA examiner further noted that there was no evidence of aggravation medically documented in the medical records to demonstrate that the Veteran's migraine headaches were proximately aggravated by his psychiatric disability.  In this regard, the VA examiner noted that the Veteran's headache history during the March 2015 VA examination was materially inconsistent with his previously documented statements about headaches, which made it problematic to find that aggravation has occurred based upon his reported medical history.  The VA examiner concluded that is less likely as not that the Veteran's migraine headache disorder is proximately due to, or alternatively, aggravated by (permanently worsened beyond its natural course) service-connected psychiatric disability.  

The most persuasive evidence does not support a causal relationship, to include aggravation, between the Veteran's current migraine headaches and his service-connected disability, including his medication used to treat his service-connected psychiatric symptoms.  The VA examiner's medical opinions weigh heavily against a secondary basis for service connection.  

The Board acknowledges the medical references submitted by the Veteran's representative, which supports the contention that the Veteran's migraine headaches are secondary to his service-connected psychiatric disability.  Notably, these cited medical references suggest a correlation between anxiety disorders and the development of headache disorders, to include headaches as side effect of prescribed fluoxetine and clonazepam used to treat anxiety disorders.  See December 2014, July 2015, and February 2016 informal hearing presentations submitted by the Veteran's representative.  However, at most, these medical references can be afforded minimal probative value in this matter as they are not specifically based on the facts of the Veteran's case.  See Sacks v. West, 11 Vet. App. 314 (1998) (holding that medical treatise evidence that is "too general and inconclusive" to make more than a speculative link between the condition and active service is insufficient as to plausibility of the claim). 

In contrast, the VA examiner's medical opinions constitute competent and persuasive medical evidence with respect to a lack of secondary association between the Veteran's migraine headaches and his service-connected psychiatric disability.  The examiner specifically considered the articles provided by the Veteran and concluded that they did not support the Veteran's claim.  The opinion was rendered by a medical professional who reviewed the Veteran's file and supported conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical opinion.  The VA examiner's medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.

The Board has also considered the Veteran's own lay opinion and belief that his psychiatric disability is contributing to headache problems.  However, although lay persons are competent to provide opinions on some medical issues, the interplay between the Veteran's psychiatric disorder and headaches involved here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  This is not a situation where the Veteran is reporting an observed cause and effect relationship, the Veteran is applying analysis and reasoning which requires knowledge beyond a layperson.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's lack of expertise and qualifications, and his belief, while sincerely held, is not competent nexus evidence.

In sum, the most probative evidence does not show any findings of headache problems during his period of service, and there is no competent evidence linking the Veteran's current complaints directly to his period of service.  See 38 C.F.R. § 3.303.  Furthermore, the weight of the most probative evidence is against a finding that the Veteran's current migraine headache disorder is proximately caused or aggravated by his service-connected disability.  See 38 C.F.R. § 3.310.  Service connection for migraine headache disorder is therefore not warranted, and the claim must be denied.


ORDER

Entitlement to service connection for migraine headaches, to include as secondary to a service-connected disability, is denied. 




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


